internal_revenue_service p o box cincinnati oh release number release date date department of the treasury person to contact - id contact telephone numbers employer_identification_number uil dear this letter is in response to your request to be recognized as an organization described in sec_4945 of the internal_revenue_code the internal_revenue_service has recognized you as an organization exempt from federal_income_tax under sec_501 of the code because you are an organization described in sec_501 in addition you are not a private_foundation because you are described in sec_509 and sec_170 of the code based upon the information supplied and assuming your operations will be as stated in your request we've determined that you are an organization described in sec_4945 of the code grants made to you by private_foundations will not be treated as taxable_expenditures under sec_4945 or sec_4945 of the code as long as you are described in sec_4945 we've sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions regarding this matter please contact the person whose name and telephone number are shown in the heading of this letter sincerely director exempt_organizations letter catalog number 58221n
